EXHIBIT 21 SUBSIDIARIES OF PARAMOUNT GROUP, INC. Name Jurisdiction of Formation/ Incorporation 1301 Avenue of the Americas GP LLC Delaware 1301 Avenue of the Americas Limited Partnership Delaware 1301 Managing Member, L.L.C. Delaware 1301 Mezzanine Borrower LP Delaware 1301 Participating GP LLC Delaware 1301 Properties GP LLC Delaware 1301 Properties LP Delaware 1301 Properties Mezz GP LLC Delaware 1301 Properties Owner LP Delaware 1301 Sixth Acquisition GP LLC Delaware 1301 Sixth Avenue Mezzanine I LP Delaware 1301 Sixth Avenue Mezzanine II LP Delaware 1301 Sixth Avenue Mezzanine III LP Delaware 1301 Sixth Avenue Mezzanine IV LP Delaware 1301 Sixth Mezz I GP LLC Delaware 1301 Sixth Mezz II GP LLC Delaware 1301 Sixth Mezz III GP LLC Delaware 1301 Sixth Mezz IV GP LLC Delaware 1325 Avenue Merger Sub GP LLC Delaware 1325 Avenue Merger Sub LP Delaware 1325 Avenue of the Americas, L.P. New York 1325 Rental GP, L.L.C. Delaware 1899 Penn Owner LP Delaware 2099 Owner LP Delaware 40 West 53rd Associates Limited Partnership New York 425 Eye Street NW, L.P. Delaware 50 Beale Fund VII Managing GP, LLC Delaware 50 Beale Fund VII-H Co-Managing GP, LLC Delaware 50 Beale Fund VII-H Investment LP Delaware 50 Beale Fund VII-PSERS COI, LP Delaware 50 Beale Holdco LP Delaware 50 Beale Inc. Delaware 50 Beale Street LLC Delaware 50 Beale TRS Inc. Delaware 670 Broadway GP LLC Delaware 670 Broadway Holdco LP Delaware 670 Broadway Owner LP Delaware 712 Fifth Avenue G.P., L.L.C. Delaware 712 Fifth Avenue, L.P. New York 900 Third Avenue, L.P. New York 900 Third GP, LLC Delaware Arcade Associates GP Delaware Forum Rental Investments, Inc. Delaware Imperial Rental Investments LLC Delaware Kommanditgeselleschaft Grundstucksgeselleschaft EKZ Schwedt m.b.H. & Co. Germany Liberty Place Owner LP Delaware Milton 712, LLC Delaware Milton Rental Investments, Inc. Delaware MRI Waterview, LLC Delaware MRI‑1325 Rental, LLC Delaware MRI-900 Rental Investments, LLC Delaware New Arcade GP, LLC Delaware Paramount Development and Investment, Inc. Delaware Paramount Fund III Verwaltungs-GmbH Germany Paramount Fund IV Verwaltungs-GmbH Germany Paramount Fund V Verwaltungs-GmbH Germany Paramount Fund Verwaltungs-GmbH Germany Paramount Fund VII Acquisitions LLC Delaware Paramount Fund VIII Acquisitions LLC Delaware Paramount GREF III, L.L.C. Delaware Paramount GREF IV, L.L.C. Delaware Paramount GREF RDF, LLC Delaware Paramount GREF V (CIP), L.L.C. Delaware Paramount GREF V, L.L.C. Delaware Paramount GREF VII, LLC Delaware Paramount GREF VIII, LLC Delaware Paramount GREF, L.L.C. Delaware Paramount Group Acquisition and Development LLC Delaware Paramount Group Fund VIII 1440 Broadway Mezz LP Delaware Paramount Group Fund VIII 26 Broadway Mezz LP Delaware Paramount Group Fund VIII 700 Eighth Mezz LP Delaware Paramount Group Fund VIII 700 Eighth Mortgage LP Delaware Paramount Group Fund VIII Debt Holdings GP LLC Delaware Paramount Group Fund VIII Debt Holdings, LP Delaware Paramount Group Fund VIII Holdco I LP Delaware Paramount Group Fund VIII Holdco II LP Delaware Paramount Group Funds Holding LLC Delaware Paramount Group Management GP, LLC Delaware Paramount Group Management LP Delaware Paramount Group Management TRS German Holdco LLC Delaware Paramount Group Operating Partnership LP Delaware Paramount Group Property-Asset Management LLC Delaware Paramount Group Property-Asset Management TRS LLC Delaware Paramount Group Real Estate Advisor II, LP Delaware Paramount Group Real Estate Advisor LLC Delaware Paramount Group Real Estate Fund I Sub GP LLC Delaware Paramount Group Real Estate Fund I Sub LP Delaware Paramount Group Real Estate Fund II, L.P. Delaware Paramount Group Real Estate Fund III, L.P. Delaware Paramount Group Real Estate Fund IV Sub GP LLC Delaware Paramount Group Real Estate Fund IV Sub LP Delaware Paramount Group Real Estate Fund RDF-LF, LP Delaware Paramount Group Real Estate Fund V (CIP) Sub GP LLC Delaware Paramount Group Real Estate Fund V (CIP) Sub LP Delaware Paramount Group Real Estate Fund V (Core) Sub GP LLC Delaware Paramount Group Real Estate Fund V (Core) Sub LP Delaware Paramount Group Real Estate Fund VII, LP Delaware Paramount Group Real Estate Fund VII-H, LP Cayman Islands Paramount Group Real Estate Fund VIII, LP Delaware Paramount Group Real Estate International Mgmt Inc. Delaware Paramount Group Real Estate Special Situations Fund, L.P. Delaware Paramount Group Real Estate Special Situations Fund-A, L.P. Delaware Paramount Group Real Estate Special Situations Fund-H, L.P. Delaware Paramount Group Residential Development Fund, LP Delaware Paramount Group, Inc. Maryland PGRE Fund RDF-LF Blocker-A, LP Delaware PGREF I 1633 Broadway Land, L.P. Delaware 2 PGREF I 1633 Broadway Tower, L.P. Delaware PGREF I Delaware PGREF I Paramount Plaza GP, LLC Delaware PGREF I Paramount Plaza Holding GP, LLC Delaware PGREF I Paramount Plaza, L.P. Delaware PGREF II 60 Wall GP, LLC Delaware PGREF II 60 Wall Investors GP, LLC Delaware PGREF II 60 Wall Street Investors, L.P. Delaware PGREF II 60 Wall Street, L.P. Delaware PGREF III 900 GP, LLC Delaware PGREF III 900 Third, L.P. Delaware PGREF III OMP Preferred Investor, L.P. Delaware PGREF III OMP Prime Interest LP Delaware PGREF III One Market GP, LLC Delaware PGREF III One Market Investor GP, LLC Delaware PGREF III One Market Plaza Investor, L.P. Delaware PGREF III Wall Street GP, LLC Delaware PGREF III Wall Street Investor, L.P. Delaware PGREF IV 1899 Penn Investors GP LLC Delaware PGREF IV 2099 Penn Investors GP LLC Delaware PGREF IV 900 Third Investors GP LLC Delaware PGREF IV 900 Third, LP Delaware PGREF IV Holdco GP LLC Delaware PGREF IV Holdco LP Delaware PGREF IV Parallel Fund Sub Holdco GP, LLC Delaware PGREF IV Parallel Fund Sub Holdco, LP Delaware PGREF IV Parallel Fund Sub US GP, LLC Delaware PGREF IV Parallel Fund Sub US, LP Delaware PGREF V (Core) Parallel Fund Sub US GP, LLC Delaware PGREF V (Core) Parallel Fund Sub US, LP Delaware PGREF V 1301 Participating LP Delaware PGREF V 1301 Sixth Avenue Acquisition LP Delaware PGREF V 1301 Sixth Holding LP Delaware PGREF V 1301 Sixth Investors GP LLC Delaware PGREF V 1301 Sixth Investors II LP Delaware PGREF V 1301 Sixth Investors III LP Delaware PGREF V 1301 Sixth Investors IV LP Delaware PGREF V 1301 Sixth Investors V LP Delaware PGREF V 31 West 52nd GP, LLC Delaware PGREF V 31 West 52nd Street Investors, L.P. Delaware PGREF V 40 West 53rd GP, LLC Delaware PGREF V Holdco GP LLC Delaware PGREF V Holdco LP Delaware PGREF V Liberty Place Investors GP LLC Delaware PGREF V Parallel Fund Sub Holdco GP, LLC Delaware PGREF V Parallel Fund Sub Holdco, LP Delaware PGRESS 2 Herald GP LLC Delaware PGRESS 2 Herald LP Delaware PGRESS 470 Member GP LLC Delaware PGRESS 470 Member LP Delaware PGRESS Equity Holdings 2 GP LLC Delaware PGRESS Equity Holdings 2 LP Delaware PGRESS Equity Holdings LP Delaware PGRESS GP LLC Delaware PGRESS GP-H LLC Delaware PGRESS OCS GP LLC Delaware 3 PGRESS OCS JVMember LP Delaware PGRESS-A Acquisition GP LLC Delaware PGRESS-A Acquisition LP Delaware PGRESS-A REIT, LP Delaware PGRESS-H Limited Partner LLC Delaware PPF OFF One Market Plaza TRS, LLC Delaware PPF Paramount 75 Howard Garage, L.P. Delaware PPF Paramount GP, LLC Delaware PPF Paramount One Market Plaza Owner, L.P. Delaware PPF Paramount One Market Plaza, LP Delaware RDF 75 Howard GP LLC Delaware RDF 75 Howard LP Delaware WVF-Paramount 745 Investor, L.P. Delaware WVF-Paramount 745 Property, L.P. Delaware 4
